DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
Claims 1 and 3 have been amended. Claims 2, 4-5, and 7 have been canceled. Claims 1, 3, 6, and 8-17 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1, 3 and 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 15 of the previous Office action.
The rejection of claims 1, 3 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morre et al. (US Patent 7,585,947 B2, published September 8, 2009) in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published December 4, 2008) and Zhang et al. (WO 2007/019232 A2, published February 15, 2007), is withdrawn in light of Applicant’s amendment thereto. See paragraph 15, page 27 of the previous Office action.
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 3, 6, and 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 15, 17, 18, and 22-32 of copending Application No. 15/775,182 in view of Zhang et al. (WO 2007/019232 A2, published February 15, 2007). 
The instant claims are drawn to a pharmaceutical formulation comprising: (a) a modified IL-7 fusion protein, (b) a basal buffer with a concentration of 10-50 nM; (c) a sugar with a concentration of 2.5 to 5 w/v%; and (d) a surfactant with a concentration of 0.05 to 6 w/v%, wherein the (a) modified IL-7 fusion protein is represented by the formula: N’Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the modified IL-7 fusion protein; C’ is the C-terminus of the modified IL-7 fusion protein; A is G or an oligopeptide comprising 2-10 consecutive amino acid residues from M and G; IL-7 is interleukin 7 comprising the amino acid sequence of SEQ ID NOs: 1,2,3,4,5, or 6, or a polypeptide sequence having identity of about 95% or more to the sequence of SEQ ID NO:1; and Fc is a polypeptide comprising the amino acid sequence of SEQ ID NO: 7, or a variant thereof with one or more amino acid substitutions selected from the group consisting of K144G, K144S, E145G, and E145S. 
The co-pending claims are drawn to a pharmaceutical composition for preventing or treating a genital disease in a subject in need thereof, comprising administering to the subject an effective amount of an IL-7 fusion protein, wherein the IL-7 fusion protein comprises a modified IL-7 and an immunoglobulin Fc region.  The ‘182 claims teach that the modified IL-7 has the structure A-IL-7, wherein A is an oligopeptide consisting of 1-10  amino acid residues selected from the group consisting of glycine and methionine, with the provisio that when A is an oligopeptide of 1 amino acid residue, A is glycine, and the IL-7 is an IL-7 comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1-6 or a peptide consisting of an amino acid sequence having sequence identity of 95% or greater to SEQ ID NO: 1. The ‘182 
The co-pending claims do not teach wherein the formulation comprises a basal buffer, a sugar and a surfactant. 
However, Zhang et al. teach an immunoconjugate formulation comprising 10 mM buffer, 0.1-12% sucrose (sugar) and polysorbate 0.005-1% polysorbate 20 (surfactant) (Sees claim 1-4 and paragraphs 97-99 and 110). Zhang et al. teach that the buffer is sodium citrate (See claims 9-14 and paragraphs 97-99 and 110-123). Zhang et al. teach that the formulation additionally comprises glycine and histidine (See claims 9-14 paragraph 110-123). Zhang et al. teach that the composition additionally comprises 2-8% mannitol (See claim 1 and paragraphs 017-018 and paragraph 108-110).  Zhang et al. teach that the formulation can be liquid (See paragraph 091-095). Zhang et al. teach that the composition has a pH of 5-6 and in exemplified embodiments, a pH of 5.5 (See claim 15 and paragraphs 107-110).  Zhang et al. teach that particle formation in protein pharmaceuticals, in particular, can destabilize the pharmaceutical compound, thus making the formulation less potent or even harmful for clinical use (See paragraph 06). Zhang et al. teach that the present invention advantageously provides pharmaceutical compositions of immunoconjugates that are substantially free of particles and/or aggregates and prevent the formation of particles and/or aggregates during storage and/or transport (See paragraph 09).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the co-pending claims to formulate the IL-7 fusion protein in a composition comprising a basal buffer, sugar and surfactant, according to the teachings of Zhang et al., because Zhang et al. teach that the combination of excipients in 
  Regarding the concentrations of the components recited in the claims, Zhang et al. teach that one of skill in the art can readily determine the excipients that would best provide an immunoconjugate formulation that is substantially free of participles and/or aggregates. Thus, Zhang et al. teach that the concentration of the components in the formulation are result effective variables that can be optimized by one of ordinary skill in the art. Therefore, one of ordinary skill in the art would be motivated to select the instantly claimed carriers, excipients and stabilizers and adjust their concentrations as needed to produce a stable liquid formulation comprising a fusion protein comprising a modified IL-7 and an immunoglobulin Fc region. One of ordinary skill in the art would be motivated to do so, in view of the art-recognized need to optimize formulations of therapeutic immunoconjugates, and have a reasonable expectation of success, based on the extensive knowledge and skill in the art in view of the routine nature of the experimentation involved.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a 
Although the instant claims are directed to a product (IL-7 fusion protein) and the ‘182 claims are directed to a method of using the IL-7 fusion protein, the IL-7 fusion protein recited in the instant claims is required to practice the method of the ‘182 claims.  
This is a provisional nonstatutory double patenting rejection.
Applicant’s Arguments
Applicant argues that the instant application has the effective filing dare of November 2, 2016, whereas the copending application No. 15/775,182 has the effective filing date of December 2, 2016, which is later in time than the instant application’s filing date. Applicant argues that as the instant claims are allowable, this provisional rejection should be withdrawn in accordance with  MPEP 804.I.B.l.(b) (“If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.”
Response to Arguments

A complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.32 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
Claims 1, 3, 6, and 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 22, 23, 26, 28 and 29 of copending Application No. 15/777,437 in view of Zhang et al. (WO 2007019232 A2, published February 15, 2007). 
The instant claims are drawn to a pharmaceutical formulation comprising: (a) a modified IL-7 fusion protein, (b) a basal buffer with a concentration of 10-50 nM; (c) a sugar with a concentration of 2.5 to 5 w/v%; and (d) a surfactant with a concentration of 0.05 to 6 w/v%, wherein the (a) modified IL-7 fusion protein is represented by the formula: N’Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the modified IL-7 fusion protein; C’ is the C-terminus of the modified IL-7 fusion protein; A is G or an oligopeptide comprising 2-10 consecutive amino acid residues from M and G; IL-7 is interleukin 7 comprising the amino acid sequence of SEQ ID NOs: 1,2,3,4,5, or 6, or a polypeptide sequence having identity of about 95% or more to the sequence of SEQ ID NO:1; and Fc is a polypeptide comprising the amino acid sequence of SEQ ID NO: 7, or a variant thereof with one or more amino acid substitutions selected from the group consisting of K144G, K144S, E145G, and E145S. 
The co-pending claims are drawn to a method for preventing or treating a disease caused by influenza virus in a subject in need thereof, comprising administering to the subject a composition comprising an interleukin-7 fusion protein, and a pharmaceutically acceptable 
The co-pending claims do not teach wherein the formulation comprises a basal buffer, a sugar and a surfactant. 
However, Zhang et al. teach an immunoconjugate formulation comprising 10 mM buffer, 0.1-12% sucrose (sugar) and polysorbate 0.005-1% polysorbate 20 (surfactant) (Sees claim 1-4 and paragraphs 97-99 and 110). Zhang et al. teach that the buffer is sodium citrate (See claims 9-14 and paragraphs 97-99 and 110-123). Zhang et al. teach that the formulation additionally comprises glycine and histidine (See claims 9-14 paragraph 110-123). Zhang et al. teach that the composition additionally comprises 2-8% mannitol (See claim 1 and paragraphs 017-018 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the co-pending claims to formulate the IL-7 fusion protein in a composition comprising a basal buffer, sugar and surfactant, according to the teachings of Zhang et al., because Zhang et al. teach that the combination of excipients in the formulation provides increased stability to proteins by preventing particle and aggregate formation during storage. One of ordinary skill in the rat would be motivated to formulate the IL-7 fusion protein, according to the teachings of Zhang et al., because the combination of excipients inhibits particle and aggregate formation, and thereby, the formulation yield greater stability and substantially longer shelf lives for the pharmaceutical compounds and provide assurance of patient safety.
  Regarding the concentrations of the components recited in the claims, Zhang et al. teach that one of skill in the art can readily determine the excipients that would best provide an immunoconjugate formulation that is substantially free of participles and/or aggregates. Thus, Zhang et al. teach that the concentration of the components in the formulation are result effective variables that can be optimized by one of ordinary skill in the art. Therefore, one of ordinary skill in the art would be motivated to select the instantly claimed carriers, excipients and stabilizers and adjust their concentrations as needed to produce a stable liquid formulation  in view of the routine nature of the experimentation involved.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Furthermore, the instant specification teaches that the instant modified IL-7 fusion protein can be administered for treating a variety of disorders. Given that the claimed modified IL-7 fusion protein is the same modified IL-7 fusion protein taught by the co-pending claims, it would be obvious that the instant pharmaceutical formulation comprising the IL-7 fusion protein can be used for the same purposes recited in the co-pending claims. 

Applicant’s Arguments
Applicant argues that the instant application has the effective filing dare of November 2, 2016, whereas the copending application No. 15/777,437 has the effective filing date of December 2, 2016, which is later in time than the instant application’s filing date. Applicant argues that as the instant claims are allowable, this provisional rejection should be withdrawn in accordance with  MPEP 804.I.B.l.(b) (“If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.”
Response to Arguments
Applicant's arguments regarding the withdrawal of the rejection because all of the rejections have been overcome is not persuasive because all of the rejections in the instant application have not been overcome. Therefore, the instant rejection is maintained.
A complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.32 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
New Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,844,104 in view of Morre et al. (US Patent No. 7,585,947 B2, published September 8, 2009) and Zhang et al. (WO 2007019232 A2, published February 15, 2007). 
The instant claims are drawn to a pharmaceutical formulation comprising: (a) a modified IL-7 fusion protein, (b) a basal buffer with a concentration of 10-50 nM; (c) a sugar with a concentration of 2.5 to 5 w/v%; and (d) a surfactant with a concentration of 0.05 to 6 w/v%, wherein the (a) modified IL-7 fusion protein is represented by the formula: N’Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the modified IL-7 fusion protein; C’ is the C-terminus of the modified IL-7 fusion protein; A is G or an oligopeptide comprising 2-10 consecutive amino acid residues from M and G; IL-7 is interleukin 7 comprising the amino acid sequence of SEQ ID NOs: 1,2,3,4,5, or 6, or a polypeptide sequence having identity of about 95% or more to the sequence of SEQ ID NO:1; and Fc is a polypeptide comprising the amino acid sequence of SEQ ID NO: 7, or a variant thereof with one or more amino acid substitutions selected from the group consisting of K144G, K144S, E145G, and E145S. 
The ‘104 claims are drawn to a fusion protein of the following structure: N′-second domain-first domain-third domain —C′, wherein N′ and C′ are the N′-terminus and the C′-terminus of the fusion protein, respectively, the first domain comprises interleukin-7 of SEQ ID NO: 1, an interleukin-7 polypeptide having an amino acid sequence identity of 85% or more to SEQ ID NO: 1, or an interleukin-7 fragment having an amino acid sequence identity of 85% or more to SEQ ID NO: 1; the second domain is glycine or an oligopeptide consisting of 2 to 10 amino acid residues selected from the group consisting of methionine and glycine; and
the third domain is selected from the group consisting of an Fc region of immunoglobulin. The ‘104 claims teach that the Fc region has the amino acid sequence set forth in SEQ ID NO: 9. It should be noted that SEQ ID NO: 9 of the ‘104 claims is 100% identical to SEQ ID NO: 7 of the instant claims. The ‘104 claims teach that the second domain, A, is glycine (G). 

However, Morre et al. teach a pharmaceutical composition comprising an IL-7 fusion protein comprising an IL-7 that is functionally attached to an Fc portion of an IgG heavy chain, through a peptide hinge region (See columns 7 and 10). Morre et al. teach that such fusion molecules have potentially increase stability and half-life in vivo (See column 7). Morre et al. teach that the IgG moiety is a human IgG1 or IgG4 (See column 7). Morre et al. teach that the composition comprises a sodium citrate buffer, a sugar, such as sucrose or trehalose, and a surfactant, such as Tween 80 (polysorbate) (See columns 10-11). Morre et al. teach that in view of the therapeutic potential of IL-7, there is a considerable interest in developing technologies for producing biologically active IL-7 polypeptides and corresponding drug substances. Morre et al. teach that there is much interested in producing IL-7 drug substances or pharmaceutical compositions that comply with the requirements of regulatory authorities and are suitable for efficient therapeutic uses (See column 2). 
Zhang et al. teach an immunoconjugate formulation comprising 10 mM buffer, 0.1-12% sucrose (sugar) and polysorbate 0.005-1% polysorbate 20 (surfactant) (Sees claim 1-4 and paragraphs 97-99 and 110). Zhang et al. teach that the buffer is sodium citrate (See claims 9-14 and paragraphs 97-99 and 110-123). Zhang et al. teach that the formulation additionally comprises glycine and histidine (See claims 9-14 paragraph 110-123). Zhang et al. teach that the composition additionally comprises 2-8% mannitol (See claim 1 and paragraphs 017-018 and paragraph 108-110). Zhang et al. teach that the formulation can be liquid (See paragraph 091-095). Zhang et al. teach that the composition has a pH of 5-6 and in exemplified embodiments, a pH of 5.5 (See claim 15 and paragraphs 107-110). Zhang et al. teach that particle formation in protein pharmaceuticals, in particular, can destabilize the pharmaceutical compound, thus making the formulation less potent or even harmful for clinical use (See paragraph 06). Zhang et al. teach that the present invention advantageously provides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the IL-7 fusion protein of the ‘104 claims in a formulation comprising a basal buffer, sugar and surfactant, according to the teachings of Morre et al. and Zhang et al. because Morre et al. teach the need for producing IL-7 pharmaceutical compositions that meet regulatory requirements and are suitable for therapeutic use. Furthermore, Zhang et al. teach that the combination of excipients in the formulation provides increased stability to immunoconjugates by preventing particle and aggregate formation during storage. Additionally, Zhang et al. disclose ranges for the buffer, sugar, surfactant and sugar alcohol that wholly encompass the concentrations recited in the claims. Given that Zhang et al. teach that each of the buffer, sugar, surfactant and sugar alcohol are result effective variables, it would be obvious to one of ordinary skill in the art to optimize each of the excipients to arrive at the concentrations recited in the claims (see MPEP 2144.05II(B)).   Zhang et al. teach a concentration for the amino acid that does not overlap in scope with the claimed range. However, given that Zhang et al. teach that the concentration of the amino acid is a result effective variable, it would be obvious to one of ordinary skill in the art to optimize the concentration of the amino acid to arrive at the claimed concentration (see MPEP 2144.05II(B)). One of ordinary skill in the art would be motivated to make a formulation comprising the IL-7 fusion protein of the ‘104 patent, and a basal buffer, sugar and surfactant because doing so would provide a formulation suitable for therapeutic use. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646